
	

113 HR 2979 IH: Guardians for Children Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2979
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Doggett (for
			 himself, Mr. Danny K. Davis of
			 Illinois, Ms. Bass,
			 Mr. Lewis,
			 Mr. Rangel,
			 Mr. McDermott, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  preserve the eligibility of a child for kinship guardianship assistance
		  payments when the guardian is replaced by a successor legal guardian named in
		  the kinship guardianship assistance agreement.
	
	
		1.Short titleThis Act may be cited as the
			 Guardians for Children
			 Act.
		2.Preservation of
			 eligibility for kinship guardianship assistance payments with a successor
			 guardianSection 473(d)(3) of
			 the Social Security Act (42 U.S.C. 673(d)(3)) is amended by adding at the end
			 the following:
			
				(C)Eligibility not
				affected by replacement of guardian with a successor guardianIn the event of the death or incapacity of
				the relative guardian, the eligibility of a child for a kinship guardianship
				assistance payment under this subsection shall not be affected by reason of the
				replacement of the relative guardian with a successor legal guardian named in
				the kinship guardianship assistance agreement referred to in paragraph (1)
				(including in any amendment to the agreement), notwithstanding subparagraph (A)
				of this paragraph and section
				471(a)(28).
				.
		
